ORDEN IX
Se deja sin efecto el inciso (1) de la Orden Administra-tiva Núm. XVI de 1ro de febrero de 1995, por haberse aten-dido el asunto en las nuevas Reglas para la Administración del Tribunal de Primera Instancia.
En lo que respecta al inciso (2), se reitera que una vez el Secretario o la Secretaria del Tribunal Supremo le notifi-que a la Oficina de Administración de los Tribunales de cualquier decisión del Tribunal Supremo que imponga la suspensión de un abogado o una abogada del ejercicio de la profesión, deberá notificarle a todos los jueces y juezas que tengan casos representados por la abogada o el abogado suspendido, para que éstos, motu propio, dicten una reso-lución para relevar a la parte de la representación legal de la abogada o el abogado suspendido y concederle un tér-mino para conseguir una nueva representación legal. La orden de notificación aquí requerida es aplicable a las de-cisiones del Tribunal Supremo que ordenan la reinstala-ción a la práctica de la profesión y a otras decisiones análogas.
Esta Orden Administrativa entrará en vigor el 1ro de julio de 1999.

Publíquese.

Lo decretó y firma.
(Fdo.) José A. Andréu Gracia

Juez Presidente del Tribunal Supremo

CERTIFICO:
(Fdo.) Mercedes M. Bauermeister

Directora Administrativa de los Tribunales